DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, 5 and 6, drawn to a method for detecting a single nucleotide polymorphisms (SNP)-containing DNA molecule in a sample.

Group II, claim(s) 7-10 and 12, drawn to a method for preferential amplification of a target DNA molecule comprising a mutation. 

Group III, claim(s) 20 and 21, drawn to an ultraspecific riboregulator system comprising first and second riboregulator DNA molecules

Group IV, claim(s) 22-24 and 27, drawn to a method for preferential amplification of a target DNA molecule comprising a SNP mutation. 

Group V, claim(s) 28-31 and 34, drawn to a method for preferential amplification of a target DNA molecule comprising a SNP mutation. 

3.	The inventions listed as Groups I-V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: one or more of the claims of Group III, drawn to an ultraspecific riboregulator system comprising first and in vitro translation systems (p. 3, lines 21-28), wherein the toehold domain and sequences downstream from the toehold domain are complementary to an endogenous RNA in a cell or to trans-activating RNAs, and wherein the riboregulator system comprises a coding domain that encodes a reporter protein such as green fluorescent protein (GFP), wherein detection of the reporter protein is an indicator of the endogenous RNA (p. 7, line 29 to p. 8, line 4 and p. 11, lines 23-30).  However, Green does not teach a system wherein a second riboregulator comprises a toehold domain and a portion of the stem that is complementary to a target RNA molecule containing a wild-type sequence. 
Chen teaches methods for selectively amplifying a rare or mutant target nucleic acid and/or suppressing amplification of non-target or wild-type nucleic acids having sequences similar but distinct from the rare target nucleic acids, including amplification 
As MPEP 1893.03(d) notes “The expression special technical features is defined as meaning those technical features that define the contribution which each claimed invention, considered as a whole, makes over the prior art.”  In the current case, the claims are drawn to an ultraspecific riboregulator system comprising first and second riboregulator DNA molecules in Group III, but that Group does not make a contribution over the prior art because the invention is anticipated by or made obvious over the prior art.  Therefore, there is no single inventive concept under PCT Rule 13.1 and the lack of unity requirement is proper. 

.

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637